Citation Nr: 0017451	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-13 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	S. Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active air service from March 1968 to 
January 1970; he is not shown to have engaged in combat with 
the enemy.  See 38 U.S.C.A. § 1154(b) (West 1991); see also 
VAOPGCPREC 12-99 (Oct. 18, 1999).  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Waco Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In January 1997, 
the Board denied appeals pertaining to seven separate issues, 
one of which was entitlement to service connection for an 
acquired psychiatric disability, including PTSD.  

An appeal was then taken to the U.S. Court of Appeals for 
Veterans Claims (hereinafter the Court) from the Board's 
denial of three issues, one of which was entitlement to 
service connection for an acquired psychiatric disability, 
including PTSD.  By Memorandum Decision, dated May 28, 1999, 
the Court affirmed the Board's denial of the appeals 
concerning the other two issues and the issue of service 
connection for an acquired psychiatric disability other than 
PTSD; only with respect to the issue of entitlement to 
service connection for PTSD did the Court vacate the January 
1997 Board decision and remand for further evidentiary 
development.  The Court indicated that this remand "may well 
be" a "fishing expedition," but that the case was a "close 
call."  The Court's Judgment was entered on July 12, 1999; 
the Court did not retain jurisdiction over this matter.  


REMAND

The appellant maintains that he currently has PTSD as a 
result of being unjustly accused of arson in the service and 
undergoing various alleged humiliations during the resulting 
criminal investigation, which eventually identified another 
individual as the culprit.  He claims that the "stigma" 
followed him, even overseas.  (The record shows he served 
overseas in Thailand in a non-combat role from June 1969 to 
January 1970.)  The Court has directed VA to make a further 
search for military records or other evidence pertaining to 
the alleged criminal investigation by the military 
authorities, which is not reflected by his military personnel 
file, AF Form 7.  

Unfortunately, the appellant has not been consistent in 
recalling when and where the alleged arson investigation 
occurred.  At times, he has claimed that he was 
"traumatized" by "Air Force Intelligence Agents" in 
pursuit of an arsonist at Edwards Air Force Base, California, 
in 1969 (where he was stationed from July 1968 to June 1969).  
See, e.g., VA Form 21-4138, dated in October 1994.  On 
another occasion, he told a VA physician that, while 
stationed in Thailand, there was a case of arson at the 
officer's club for which he was brutally questioned five or 
six times.  (See report of VA psychiatric examination of the 
appellant, dated in March 1995.)  On several earlier 
occasions, such as the November 1990 hearing held at the RO 
and the February 1990 or April 1991 VA psychiatric 
examinations, the appellant did not mention this allegedly 
traumatic incident at all.  

Adding further confusion to this situation, the appellant's 
attorney has referred to his attempts to locate records 
pertaining to the investigation of the appellant "for the 
crime of arson at Fort Edwards in California in 1968." 
(Emphasis added.)  See letter addressed to the Board by the 
attorney, dated April 21, 2000.  The Board knows of no 
"Fort" Edwards in California, and it appears that the 
attorney may be referring to Edwards Air Force Base, 
California, which the appellant has sometimes mentioned (see 
above) and at which he was stationed for part of his military 
career.  The record indicates that that the appellant's only 
active service was the 1 year, 10 months and 15 days he 
served in the U.S Air Force (see DD Form 214); thus, the 
Board is unclear what role the Army would play in connection 
with any alleged arson investigation.  

It is further noted that his attorney earlier claimed to have 
actually located and identified the relevant records at the 
National Archives and to be in the process of copying them.  
It was further stated by the attorney that these records were 
directly relevant to the appellant's claim and would assist 
the Board in the adjudication of his claim.  (See attorney's 
letter to the Board, dated in January 2000.)  Nevertheless, 
no such evidentiary submission has been received from the 
attorney, despite his being granted (at his own request) a 
total of 90 additional days in which to submit such evidence.  
At the very least, some explanation for this failure is 
appropriate.  

It is necessary to request clarification of the exact facts 
surrounding the claimed stressor before searching for any 
additional records as specified in the Court's Memorandum 
Decision.  

Accordingly, this appeal is hereby remanded for the following 
further action:  

1.  The RO should request the appellant 
through his representative to submit a 
written account of the relevant facts 
concerning his alleged stressor in 
service, to include the approximate dates 
involved, the specific location, the unit 
to which he was assigned at the time, and 
the service affiliation of the 
investigators who allegedly humiliated 
him.  

2.  Also, the RO should request the 
attorney to explain why the copies of the 
relevant records, which he stated had 
been identified at the National Archives, 
have not been submitted in connection 
with this appeal, as he indicated they 
would be in his January 23, 2000 letter 
to the Board.  

3.  The RO should next attempt to locate 
and obtain any service records relevant 
to the alleged investigation of the 
appellant as an arson suspect.  The RO 
should, at a minimum, contact the 
National Archives Records Administration, 
the U.S. Armed Forces Center for Research 
of Unit Records, and the Crime Records 
Center of the Air Force, as set forth in 
the attorney's April 21, 2000 letter to 
the Board.  (If appropriate, the RO 
should also contact the Army Crime 
Records Center, but at present this does 
not appear to be necessary.)  The RO 
should vigorously pursue all possible 
avenues of investigation and leave no 
stone unturned in attempting to locate 
and obtain additional information 
concerning the alleged stressor incident 
in service in accordance with the Court's 
directive.  

4.  After completing any appropriate 
further evidentiary development, 
including a VA medical opinion should any 
in-service stressor be verified, the RO 
should then review the entire evidentiary 
record and readjudicate the claim seeking 
service connection for PTSD.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument on this matter while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




